On Rehearing.
Upon a reconsideration of this cause Justices SOMERVILLE and BOULDIN withdraw their concurrence in the former opinion and concur in the dissenting views of Justice GARDNER. The dissenting opinion of Justice GARDNER is therefore concurred in by Justices SAYRE, SOMERVILLE, and BOULDIN, and on rehearing the dissenting opinion is adopted as the opinion of the court.
Application for rehearing is granted. The former judgment of affirmance is set aside, and the judgment of the court below is reversed, and the cause remanded.
SAYRE, SOMERVILLE, GARDNER, and BOULDIN, JJ., concur.
ANDERSON, C. J., and MILLER, J., dissent.